DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the circumference of the circle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2009/0272323).
Referring to claim 9, Ito teaches a susceptor comprising 11: an external susceptor 13; and an internal susceptor 12, wherein the external susceptor 13 has an opening 13a that accommodates the internal susceptor 12 in a coupling manner and has a wafer w placement surface 13d on which an outer peripheral portion of a wafer is placed, the internal susceptor 12 includes at least one projection portion 12b-1/12b-2 on a surface facing the wafer when the wafer is placed on the susceptor, and a height of the projection portion is a height at which the projection portion does not come into contact with the wafer when the wafer is placed on the susceptor (See [0027]-[0047] and Figs 1-4, and 6-8 which teaches void is formed between a top surface of a convex portion/projection of inner susceptor and a rear surface of the wafer).
Referring to claim 10, Ito teaches the opening 13a of the external susceptor is surrounded by a step 13b, and the internal susceptor 12 is fitted into the step to block the opening 13a (Fig 6 [0028]-[0035]).
Referring to claim 11, Ito teaches the outer diameter of the internal susceptor 12 is smaller than the outer diameter of the wafer W to be placed thereon (See Fig 8).
Referring to claim 12 and 21, Ito teaches the internal susceptor 12 includes a plurality of projection portions 12b-1, 12b-2, and the projection portions are disposed along the circumference of the circle or rotationally symmetrically around a circumference of or rotationally symmetrically on an upper surface of the internal susceptor ([0030] teaches annular, ring-like, convex portions, double or triple convex portions).
Referring to claim 13, Ito teaches a semiconductor manufacturing apparatus comprising a reaction chamber with heaters 26a/26b for heating to 1400-1500°C, which reads on a furnace, and epitaxial growth using vapor deposition ([0005], [0035]-[0048]), and a drive mechanism and rotating mechanism connected to the susceptor, and the inner susceptor is moved upward and downward by a push up pin 28, which reads on a vertical driving mechanism configured to raise and lower the susceptor.
Referring to claim 15, Ito teaches the susceptor 11 comprising an inner susceptor 12 and outer susceptor 13 (Fig 1, [0028]).
Referring to claim 16, Ito teaches the susceptor supports a wafer for epitaxial vapor deposition ([0028]-[0048]).
Referring to claim 19-20, Ito teaches an annular (ring like) convex portion 12b ([0030]), which reads on a projection portion has an annular configuration being continuous with respect to the center of the internal susceptor, and the projection portion has no cut line, and the projection portion does not have a notch.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2009/0272323), as applied to claim 13 above.
Ito teaches all of the limitations of claim 17, as discussed above, except a height of the projection portion is 0.1 mm to 0.5 mm.
Ito teaches the inner susceptor 12, and a small gap of about 0.2 mm is formed between the intermediate step portion 13c and the wafer is placed on the support step portion 13d, and a void is formed between the top surface of the convex portion and the rear surface of the wafer ([0030]-[0035]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ito to change the size of the steps and projections because changes in size and shape are prima facie obvious (MPEP 2144.04) and to control the temperature distribution ([0030]). Also, a height of the projection portion would be expected to be 0.1 mm to 0.5 mm based on the size of the gap and the presence of the void between the projection and wafer.
Referring to claim 18, Ito does not teach a difference in height between an upper surface of the projection portion of the internal susceptor and the wafer placement surface of the external susceptor is 1.0 to 4.9 mm It would have been obvious to one of ordinary skill in the art at the time of filing to change the size of the steps and projections because changes in size and shape are prima facie obvious (MPEP 2144.04) and to control the temperature distribution ([0030]).



Claim(s) 14, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2009/0272323), as applied to claims 9-13, and 15-20 above, and further in view of Suzuki et al (US 2013/0247816).
Ito teaches all of the limitations of claim 14, as discussed above, except Ito does not explicitly teach SiC single crystal epitaxial growth, and a wafer transfer step is performed at a high temperature of 800°C or higher. Ito does teach forming of Si single crystal epitaxial growth, and can be applied to other compound semiconductors ([0048]). 
In a method of SiC epitaxial growth, Suzuki et al teaches a SiC epitaxial film is formed on a substrate 7 supported on a susceptor 8 and the susceptor is attached to a rotating shaft and rotating cylinder, and a pin supports the substrate when the substrate is transferred in and out a processing chamber 1 ([0026]-[0040]). Suzuki et al also teaches SiC epitaxial growth requires heating the substrate to 1500ׄ°C or higher, and increasing throughput by lowering the chamber 1 to 900-1000°C which is the upper limit T2 at which the substrate can be transferred out of the chamber, an then heating back up to the film forming temperature ([0100]-[0120]), which clearly suggests a wafer transfer step is performed at a high temperature of 800°C or higher. Overlapping ranges are prima facie obvious (MPEP 2144.05).
 It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ito by forming single crystal epitaxial SiC, as taught by Suzuki et al, the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07), and epitaxial SiC is useful for device manufacturing. Also, It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ito by performing a wafer transfer step is performed at a high temperature of 800°C or higher, as taught by Suzuki et al, to increase throughput (Suzuki [0105]).
Referring to claim 22, the combination of Ito and Suzuki et al does not explicitly teach a distance between the back surface of the SiC single crystal wafer and the front surface of the susceptor is 1.5 mm to 5.0 mm. Changes in size and shape are prima facie obvious (MPEP 2144.04); therefore It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Ito and Suzuki et al to change the size of the susceptor/susceptor step portions to support wafers of different thicknesses, such as a wafer with a thickness of 5.0 mm, such that the back of the 5.0 mm thick wafer would be 1.5-5.0 mm from the front of the susceptor.
Referring to claim 23, the combination of Ito and Suzuki et al does not explicitly teach a distance between the center of the internal susceptor and the projection is 40% to 90% of the SiC single crystal wafer. However, the placement and number of projections can be changed depending on a temperature distribution (Ito [0030]). Therefore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Ito and Suzuki et al by having a distance between the center of the internal susceptor and the projection of 40% to 90% of the SiC single crystal wafer to produce a desired temperature distribution for deposition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al (US 2013/0255569) teaches a mechanism for raising and lowering a rotating drum supporting a susceptor ([0153]).
Hirata et al (US 2009/0068851) teaches a susceptor with an inner susceptor 12 with projections 12b (Figs 1-3).



  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714